Citation Nr: 9929996	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for partial paralysis of the right side, 
headaches, and left leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from November 1963 until 
November 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen the claim for 
partial paralysis of the right side, headaches and left leg 
condition had not been submitted.

As the claimant had requested a Board hearing, the claim was 
remanded in March 1999 for a travel Board hearing to be 
scheduled.  By written communication dated April 20, 1999, 
the veteran canceled his request for a hearing.  The claims 
file was returned to the Board and is ready for appellate 
review.


FINDINGS OF FACT

1.  Service connection was denied in September 1974 for 
partial paralysis of the right side, headaches, and a left 
leg condition.  The veteran was notified by a letter dated 
September 13, 1974, and did not initiate a timely appeal.  
The decision became final.

2.  By letter dated in September 1994, the veteran was 
reminded of the prior final denial and advised that the claim 
could be reopened with new and material evidence.

3.  The veteran attempted to reopen the claim in September 
1994.  After review of the evidence submitted, a rating 
decision in January 1995 determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection.

4.  Evidence submitted since the RO's decision in September 
1974 includes cumulative and repetitious evidence, and 
evidence that, although new and not previously physically of 
record, is not material.  The additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since September 1974, when the RO denied 
the claim for service connection for partial paralysis of the 
right side, headaches, and a left leg condition is not new 
and material or so significant that it must be considered, 
and the veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in September 1974 denied service connection 
for partial paralysis of the right side, headaches, and a 
left leg condition as these conditions were not shown by the 
evidence of record.  Evidence reviewed included service 
medical records, hospital summary for hospitalization in 
March 1974, and the report of a VA medical examination in 
July 1974.  The veteran was notified of this decision by 
letter dated September 13, 1974, and did not initiate a 
timely appeal.  Therefore, the decision became final.  

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis. 38 U.S.C.A. § 7105 (West 1991).

As the RO had previously denied service connection for a 
partial paralysis of the right side, headaches, and left leg 
condition and no timely appeal was filed, the decision became 
final.  The claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).

Additional service medical records were received in August 
1985.  These consisted of duplicate copies of service medical 
records previously considered and copies of the veteran's 
immunization record, an audiogram report, a copy of Health 
Record-Abstract of Service, and a statement on November 11, 
1965, that there had been no change in his medical condition 
since his last medical examination on October 18, 1965.  The 
October 1965 medical examination for separation from service 
noted that the veteran had congenital color blindness but 
could distinguish basic colors.  Otherwise, the veteran was 
clinically evaluated as normal.  In the report of medical 
history completed by the veteran in October 1965 prior to the 
examination, he denied having or having had any of the listed 
medical conditions, including frequent or severe headache; 
leg cramps; bone, joint, or other deformity; lameness, or 
paralysis.  He also denied having any illness or injury other 
than those already noted.  

In September 1994, VA wrote a letter to the veteran in 
response to one that he had written to the President and 
among other things, he was notified that there had been a 
denial on a claim for service connected benefits in 1974.  
Service connection for partial paralysis of the right side, a 
left leg condition and headaches were denied because the 
claims were not supported by service medical records.  The 
veteran was advised that he could reopen his claim with new 
and material evidence.   

In a rating decision in January 1995, the RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for partial paralysis of the right side, 
headaches, and left leg condition had not been submitted.  
Evidence considered included a hospital report from 
Gainesville VA Medical Center for the period from August 18 
to September 7, 1994; treatment records from August to 
September 19, 1994; and a notarized lay statement from V. L. 
A. dated in November 1994.  

The veteran was hospitalized in August and September 1994 for 
an unrelated condition.  The report indicates that the 
veteran did describe a six month history prior to admission 
of chronic daily headaches and lower back pain resulting from 
an accident while he was working on a motor vehicle.  During 
the period of hospitalization, the report indicates that the 
headache pain resolved.  Treatment records from the 
psychiatric service during the period of hospitalization were 
also received.  In addition, X-rays made in August and 
September 1994 and an audiological evaluation and 
opthamalogical evaluation were submitted.  While 
hospitalized, a social worker prepared an assessment and 
plan.  The social history noted in the report indicated that 
the veteran worked for 30 years until his recent medical 
problem and that he was unable to work as he was disabled due 
to his back.  

The veteran's brother wrote that he was in military service 
at the same time as his brother.  In the spring of 1965, his 
mother wrote to him that the veteran had been the victim of a 
severe beating and was in the hospital recuperating.  The 
service medical records, of record and previously considered, 
do show that the veteran was attacked.  Although the lay 
statement refers to a beating suffered by the veteran that 
required hospitalization, the service medical records do not 
support this.  The service medical records do show that the 
veteran was "attack[ed] by an unknown assailant" and sought 
treatment on June 25, 1964, for a small laceration over the 
right eye, facial abrasions and right elbow abrasions.  The 
laceration was sutured and he was to return in five days to 
have the sutures removed.  

Additional notarized lay statements from L. M., P. S. M., and 
L. D. G., were submitted attesting to the fact that in 
service the veteran had been beaten by other soldiers in an 
incident in Junction City, Kansas.  In addition, one of the 
fellow servicemen who wrote of the beating also described an 
accident involving a jeep in which he was a passenger and the 
veteran was the driver.  The veteran lost control of the jeep 
and it overturned, trapping the veteran underneath and 
injuring the veteran's back and legs.  

A copy of a letter to the veteran from G. and J. was also 
submitted.  This letter does not contain probative evidence 
to the issue at hand.  Moreover, the regulations require that 
all written testimony submitted by the claimant or in his or 
her behalf for the purpose of establishing a claim for 
service connection will be certified or under oath or 
affirmation.  38 C.F.R. § 3.200 (1999).  The letter submitted 
by G. and J. does not meet this requirement as it was not 
certified or under oath or affirmation.

After review of these additional lay statements, the RO 
determined in a June 1995 rating decision that new and 
material evidence adequate to reopen the claim for service 
connection for partial paralysis of the right side, 
headaches, and left leg condition had not been submitted.  

In July 1995, a copy of a notarized lay statement from P. W. 
B. was received.  It noted that in January 1965, the veteran 
was severely beaten and injured in a fight and in August 
1965, the veteran lost control of the vehicle he was driving 
and it overturned on top of him.  

Outpatient treatment records from September 1994 to February 
1997 were secured.  A record in October 1994 indicates that 
the veteran reported earlier admits to Neurology in January 
and July 1994 for headaches.  Had complaints of lower left 
extremity pain and head aches.  In April 1995, it was noted 
that he had a long history of complaints of neck, back pain.  
In September 1995, the history noted that pain had been 
present since a jeep injury in 1964.  He was seen on multiple 
occasions for complaints of chronic headaches, neck, back, 
and left leg pain.  In April 1996, there was a diagnosis of 
peripheral neuropathy.  

A letter written in April 1997 was received from the 
veteran's mother stating that the veteran was hurt in service 
when his jeep turned over.  She wrote that she had received a 
letter from a sergeant about the appellant being hurt but she 
no longer had the letter.  

The veteran was afforded several VA medical examinations in 
May and June 1997 with regard to his claim for pension 
benefits.  The findings show that the veteran has multiple 
current medical disabilities including multiple neurological 
and degenerative disc problems, cervical and lumbar stenosis 
and chronic pain syndrome.  At one examination he provided a 
service history of serving in Vietnam and being in a jeep 
accident there.  At another examination, the veteran reported 
that he "had a jeep that turned over, crushing his lower 
extremities."  He had complaints of pain of bilateral lower 
extremity and paresthesias.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In order to be well grounded, a claim for 
service connection must be accompanied by supporting evidence 
that the particular disease, injury, or disability was 
incurred in or aggravated by active service; mere allegations 
are insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
611 (1992); Murphy, 1 Vet. App. at 81.

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim. See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
a three step process to reopen a previously denied claim.  
First, a determination must be made whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, a determination must be made 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, an evaluation of the merits may be made after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.

38 C.F.R. § 3.156(a).

The Veterans Claims Court has determined that "in order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence must be not 
cumulative of evidence of record at the time of the last 
prior final disallowance and must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  The evidence must be 
probative of each issue which was a specified basis for the 
last final disallowance.  See Struck v. Brown, 9 Vet. App. 
145, 151.

The Veterans Claims Court concluded in Elkins that the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin (". . . a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1998), as discussed above.

The Board adds, however, that there is no prejudice to the 
veteran resulting from the Board's consideration of this 
claim, pursuant to Hodge and its progeny, in that he was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. § 
3.156 (1998).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, the Board's review of this claim under the more 
flexible Hodge standard affords the veteran a less stringent 
"new and material" evidence threshold to overcome.
 
In this case, the last final disallowance was in September 
1974 when the claim was denied.  Evidence submitted in 
support of the attempt to reopen the claim includes the 1994 
hospital records for an unrelated condition which are not 
probative to the issue at hand and not new and material 
evidence.  The lay statements describing an attack on the 
veteran in service are cumulative and not new and material 
evidence.  

Lay testimony is competent only when it regards symptoms of 
an injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  See Layno, 6 Vet. App. at 470; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Horowitz v. 
Brown, 5 Vet. App. 217, 221-222 (1993).  The lay statements, 
many years post service, describing a motor vehicle accident 
in service are new but are not material.  While the evidence 
might be competent as to a motor vehicle accident, the 
service medical records do not show that the veteran had 
complaints of, sought treatment for or was diagnosed with 
injuries suffered in a motor vehicle accident.  In fact, the 
medical evidence of record at the time of separation from 
service included a signed statement by the veteran as to his 
medical history and no injuries from a motor vehicle accident 
were reported.  In addition, more recently, the veteran 
reported a history of the jeep accident occurring in Vietnam; 
however, according to his form DD 214, the veteran had no 
foreign service.   

Although the outpatient treatment records from September 1994 
to February 1997 are new and not previously of record, they 
are not material.  The record indicates that the veteran was 
seen for complaints of headaches and left leg pain and other 
unrelated disorders.  However, these records are of current 
disabilities and do not show that these disabilities were 
present in service.  Also, the reports of the VA examinations 
in May and June 1997, while not previously considered, are 
not material.  These records show current disabilities and do 
not show that the claimed disabilities were incurred in 
service.  

The evidence does not tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  The new evidence 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.  New and material evidence sufficient to 
reopen a claim for entitlement to service connection for 
partial paralysis of the right side, headaches, and a left 
leg condition has not been presented.  The claim is denied.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for partial paralysis of 
the right side, headaches, and a left leg condition is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

